Order entered July 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01714-CV

                         RICKEY L. HOLLAND, ET AL., Appellants

                                                 V.

                         FRIEDMAN & FIEIGER, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-09-15867

                                            ORDER
       We GRANT appellants’ July 11, 2013 unopposed motion for an extension of time to file

a reply brief. Appellants shall file their reply brief on or before August 14, 2013.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE